Citation Nr: 1619531	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1966 to March 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  

These issues were previously before the Board in May 2015 and were remanded for further development.  Specifically, the Board requested the Veteran be provided with a VA examination regarding each issue consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disorder did not begin during, or for several decades after, his active duty service, and was not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a back disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

On his initial application for benefits in August 2011, the Veteran reported he experienced a back disorder since 1974.  However, his service treatment records have been carefully reviewed, but do not reflect the Veteran developed any back disorder during service.  Although he sought treatment for numerous orthopedic complaints during service, he did not seek any treatment for, or otherwise complain of, any back symptoms.  Instead, on examinations dated October 1969 and May 1973 his back was noted to be in normal condition.  Additionally, in March 1977 he was involved in a motorcycle accident which caused injury to his right hand, but these treatment records do not reflect any injury to his back.  The service treatment records before the Board do not include the report from any separation examination.  

During his January 2014 hearing, the Veteran reported he first injured his back in approximately 1973 or 1974 while loading a boat motor into the back of a car during service.  He reported he went to sick hall and was treated with muscle relaxers.  Although there are no service treatment records in the claims file relating to this treatment, the Veteran is competent to report he received such treatment in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion relating his current back disorder to such an in-service incident more than forty years earlier.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Post-service medical records also reflect the Veteran did not develop any back disorder for many years following his separation from service.  In a September 1981 Report of Medical History, the Veteran indicated experiencing some orthopedic complaints, including knee trouble, but specifically denied experiencing any recurrent back pain.  On an April 1983 examination his spine was noted to be in normal condition, and on the accompanying Report of Medical History the Veteran himself again denied experiencing any recurrent back pain.  Since the Veteran took the time to complete these reports, indicating other medical problems, the fact that he explicitly denied experiencing recurrent back pain is particularly significant evidence against his claim.  Therefore, the reports from these examinations, including the Veteran's contemporaneous statements, provide probative evidence against the Veteran's assertion he experienced a back disorder since his active duty service.

A private treatment record from Dr. Hess dated in June 2005 showed no complaints concerning the back.  In May 2007, the Veteran was involved in a workplace injury in which he fell out of a truck and injured his right hip, eventually requiring surgery.  The Veteran has asserted he also injured his back at this time.  However, the claims file includes extensive medical records relating the Veteran's medical treatment from Dr. Hell and surgery for his right hip between 2007 and 2008; however, none of these medical records suggest any injury to the back occurred in 2007.

In July 2008, the Veteran was treated by Dr. McClure, and reported injuring his back during his May 2007 workplace injury.  However, Dr. McClure noted the Veteran had no current back complaints.  In this record, the Veteran also denied experiencing any previous injuries to his back prior to 2007, providing additional evidence against his assertion he experienced a back disorder since 1974.

After this date, the Veteran sought medical treatment for on and off back pain.  During an August 2008 evaluation in conjunction with his claim for Social Security disability benefits, the Veteran reported experiencing back pain for more than one year.  In an October 2013 evaluation with Dr. Hess he reported experiencing chronic back pain.  However, these medical records do not contain any opinion relating the Veteran's complaints of back pain to his active duty service.  

In February 2014, the Veteran was evaluated by Dr. Ellis.  He reported injuring his back during service in approximately 1971 while loading an outboard motor onto the back of a Navy vehicle, and continued to have intermittent pain in his back since that time.  Dr. Ellis diagnosed the Veteran with muscle tendon unit strain of the back, and opined he had a "direct injury to the muscles and tendons in his low back in service."  He also opined this in-service back injury was aggravated by the Veteran's 2007 workplace injury.  However, Dr. Ellis does not provide any rationale for his opinion, and does not address the Veteran's specific denials of recurrent back pain on Reserve examinations in 1981 and 1983.  It is also clear from Dr. Ellis' list of the records he reviewed in conjunction with providing this opinion that he did not have as complete a medical history as in contained in the Veteran's claims file.  For example, the treatment records from Drs. Hess and McClure are not identified, and review of these records would have shown the Veteran's report in 2008 of back pain of one year's duration and his denial in 2008 of any back injuries prior to 2007.  Therefore, not only is Dr. Ellis' opinion fail to provide any rationale, but it was not based on an accurate medical history.  Accordingly, his report is limited in probative value.

In July 2015, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner indicated the Veteran was diagnosed with lumbar strain in approximately 2014, several decades after his separation from active duty service.  The examiner considered the Veteran's reports on in-service injury in 1974, however he noted the Veteran denied recurrent back pain in September 1981 and April 1983, as discussed above.  As a result, the examiner opined the Veteran's current back disorder was less likely than not related to his service.

Based on all of the foregoing, the evidence does not establish the Veteran's back disorder began during, or was otherwise caused by, his active duty service.  Service treatment records do not reflect he developed any back disorder during service, and more persuasively in several post-service medical records the Veteran himself specifically denied experiencing any back disorder.  These statements made long before filing a claim with VA directly refute his allegations of continuity since the early 1970s, and the Board finds his allegations are not credible in this respect.  Instead, he did not develop his current back disorder until approximately the mid-2000s, several decades after his separation from active duty service.  Although Dr. Ellis related the Veteran's current back disorder to an in-service injury, his opinion did not provide any rationale, and did not address the highly relevant evidence of the Veteran's specific denials of back pain in 1981 and 1983, and was not based on an accurate and complete medical history.  Accordingly, his report is limited in probative value.  Instead, a July 2015 VA examiner reviewed the Veteran's complete claims file, including the denials of back pain in the 1980s, and provided a probative opinion that the Veteran's current back disorder was not related to his active duty service.  Because he reviewed the Veteran's complete claims file and provided a rationale for his opinion, the Board finds the report of the July 2015 VA examiner is more probative.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and available post-service private treatment records have been obtained.  Records from the Social Security Administration (SSA), were also obtained, and included records from his previous claim for workers compensation benefits.  The Veteran indicated he has not received any post-service VA treatment.  Therefore, no further development to obtain relevant medical records is required.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in January 2014 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his private representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity and any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such available identified records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

Remand is required so that an additional VA examination may be provided regarding the Veteran's claim for service connection for hypertension.  As acknowledged in the February 2013 rating decision, the evidence reflects the Veteran set foot in the country of Vietnam while his ship was docked alongshore, and therefore he was presumptively exposure to Agent Orange.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. [See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012)].  For this reason, the Board finds remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's currently diagnosed hypertension is related to his presumed exposure to herbicides or another etiology. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a qualified medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner is asked to consider the NAS IOM's Veterans and Agent Orange: Update 2010, as well as the February 2014 letter from Dr. Ellis, and answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein?

2.  Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


